Order entered July 14, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00246-CV

                        DAVID B. MCKINNON, ET AL., Appellants

                                                V.

                              BILL GURLEY, ET AL., Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-13561

                                            ORDER
       The Court has been notified that the United States Bankruptcy Court for the Eastern

District of Texas reopened cross-appellant Donald Cardwell’s Chapter 7 Bankruptcy case.

Pursuant to 11 U.S.C. § 362, further action in this cause is automatically stayed. See TEX. R.

APP. P. 8.2.

       Accordingly, for administrative purposes, this cause is ABATED and will be treated as a

closed case. It may be reinstated on prompt motion by any party showing that the stay has been

lifted and specifying what further action, if any, is required from this Court. See TEX. R. APP. P.

8.3.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE